Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Madden on 11/29/21.

The application has been amended as follows: 

Claim 1, line 25, “arterial flow model.” was deleted and -- arterial flow model; and controlling the intra-aortic balloon pump using at least the at least one manipulated value of the arterial flow parameters. -- was inserted.
The language of Claim 13 was deleted and replace with 
13.  (currently amended) The method according to claim 1, further comprising at least one of:
outputting the matched simulated aortic blood pressure over the cardiac cycle and/or characteristic values thereof;
outputting the at least one manipulated value of the arterial flow parameters;
determining a stroke volume of the heart using the used arterial flow parameters.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter for the independent claims could not be found or was not suggested in the prior art.  Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of receiving, at a computer system, a heart sensor output, the heart sensor output including a sensed blood pressure as sensed in a ventricle or in an aorta of a heart; receiving, at the computer system, a heart assist information from an intra-aortic balloon pump, wherein the intra-aortic balloon pump affects the sensed blood pressure during a time interval extending over a portion of a cardiac cycle of the heart; determining, using the computer system, a modified aortic blood pressure using the heart assist information from the intra-aortic balloon pump to determine the time interval during which the sensed blood pressure is affected by the intra-aortic balloon pump, and suppressing the sensed blood pressure over the time interval; deriving, using the computer system, a blood flow from the modified aortic blood pressure by using an arterial flow model and setting one or more values for arterial flow parameters for the arterial flow model, and controlling the intra-aortic balloon pump using at least the at least one manipulated value of the arterial flow parameters in combination with the other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/REX R HOLMES/           Primary Examiner, Art Unit 3792